Mr. Justice Beckwith delivered the opinion of the Court: The appellees filed a bill in chancery to set aside a sale made by them to the appellant of a life estate in a town lot in Jacksonville, on the ground of fraud. The specific allegations on which relief is sought are: First. That the parties owning the remainder, held a meeting at Jacksonville, at which the appellant represented his wife, one of the owners, when it was concluded by them to file a bill in chancery for a partition of the property, and in order to facilitate the same it was deemed expedient to buy the life estate of Mrs. Oleland on joint account, at the price of $2,600 to $2,800, or thereabouts; that for this purpose the appellant, representing one of the joint owners, went to Rock Island, where Mrs. Oleland resided, and there purchased her life estate, fraudulently suppressing what had transpired between the joint owners of the remainder at Jacksonville. Second. That the appellant on that occasion-fraudulently represented to Mrs. Oleland that the property could not be sold unless all the persons interested therein were willing; and that Hatfield, one' of the joint owners, was not willing to have it sold, when he well knew that Hatfield wished it partitioned and sold. By means of the suppression of what had transpired between the owners of the remainder and these representations, the appellees allege that they were induced to sell the life estate-in question for a grossly inadequate consideration. In the present case it is not material to define the nature and extent of the appellant’s obligation to the owners of the remainder, He may have been under obligation to act for them and not for himself, but their rights cannot be asserted by the appellees, and. are not involved in the present controversy. It is mentioned in the bill that the appellant was the son-in-law of Mrs. Oleland, but it is not alleged that this relationship occasioned any confidence between the parties. There might have been such a confidence growing out óf this relation as to authorize the appellees to act upon the presumption that there could be no concealment of any material fact from them, but a court of equity cannot afford relief on that ground in the absence of any allegation that the parties acted on such presumption, and where there is no evidence from which that fact can be inferred. Undue concealment which amounts to a fraud from which a court of equity will relieve, where there is no peculiar relation of trust or confidence between the parties, is the non-disclosure of those facts and circumstances which one party is under some legal or equitable obligation to communicate to the other, and which the latter has a right, not merely in foro conscientiae, but juris et de jure, to know. 1 Story’s Eq. § 207. The appellant was not required by this well established ’ rule to disclose that the joint owners of the remainder contemplated a partition and sale of the property, nor their estimate of the value of the life estate, nor the object of his visit to Rock Island. There is nothing shown in the case creating a legal or equitable obligation on his part to do so. The bill does hot allege any misrepresentation of the value of the property or of the life estate therein, and we therefore dismiss from our consid-, eration all the evidence in that regard. The allegata must exist before the court can consider the probata. • The representation of the appellant that the property could not be sold without ail the parties interested therein consented, if understood to mean that a voluntary sale could not be made without such consent, was true, and one which every one must know was true; but if the representation is understood to mean that'a sale could not be had by an order of court without the consent of all parties, then it was a representation in regard to the law of the land, of which the one party is presumed to know as much as the other.' A representation of what the law will or will not permit to be done, is one upon which the party to whom ' it is made has no right to rely, and if he does so, it is bis own folly, and he cannot ask the law to relieve him from the consequences. The truth or falsehood of such a representation can be tested by ordinary vigilance and attention. It is an opinion ip. regard to the law, and is always understood as such. 5 Hill, 303. We have not deemed it material to ascertain the truth or falsehood of the alleged representation that Hatfield was not willing the property should be sold. If untrue, it was only a misrepresentation in regard to the seller’s chance of sale, or the probability of their getting a better price for the property than the price offered by the appellant Misrepresentations of this nature are not alone sufficient ground for setting aside a contract. 1 Sug. Vend. 7; 12 East, 637. Our duty is to administer the law, and having discharged it, we leave the parties before the tribunal of an enlightened public and to their own consciences. Our duty does not require us to become advocates for or against them before those tribunals. The decree of the court below will be reversed, and the bill dismissed. Decree reversed.